Carpinello, J.
(dissenting). We respectfully dissent. In our view, the facts in this case are virtually indistinguishable from those in Foster v New Berlin Cent. School Dist. (246 AD2d 880). In that case, this Court found that an incident of a “few moments” duration involving one student chasing another on a school playground and ending in an injury-producing fall could not have been prevented even if the students had been properly supervised by school personnel. Accordingly, we granted the defendant school district summary judgment. That is precisely what happened here.
According to Jeremy Shoemaker, who was 13 years old at the time of the incident, at the end of a recess period as the students were returning to the building, he kicked snow on a fellow student who, in turn, chased him “for about 20 feet and then jumped on [him].” Although the observing teacher estimated that the entire incident happened in less than 10 seconds, according to Jeremy, it took “[a]bout a minute, minute and a half.” Another student on the playground, who himself not coincidentally has a similar suit against defendant, averred that Jeremy had been chased “for about two minutes” prior to the fall. In our view, even crediting the latter time estimates, as we must, there still is no issue of fact to survive summary judgment. TVo middle school students chasing each other on a playground, even for two minutes, is such a commonplace activity, occurring every day on every school playground, that it cannot be notice of anything. Unless all students are to be forbidden from running after one another, every chase which concludes in an injury-producing fall has the prospect of becoming a lawsuit worthy of surviving summary judgment.
As the majority aptly notes, school districts are liable only for foreseeable injuries proximately related to a lack of proper supervision. As in Foster v New Berlin Cent. School Dist. (supra), the participants in this chase had never been involved in a fight previously and no prior incident had occurred between them on the date in question. Thus, defendant “had [no] sufficiently specific knowledge or notice of the dangerous *722conduct which caused [the] injury” (Mirand v City of New York, 84 NY2d 44, 49), a requirement for the imposition of liability in cases of this type. The majority’s holding is contrary to not only this Court’s decision in Foster, but also directly contradicts other nearly identical recess/horseplay cases which have held that injuries caused by the “impulsive, unanticipated act[s] of * * * fellow student [s] ordinarily will not give rise to a finding of negligence absent proof of prior conduct that would have put a reasonable person on notice to protect against the injury-causing act” (Janukajtis v Fallon, 284 AD2d 428, 429-430; see Convey v City of Rye School Dist., 271 AD2d 154, 159).
Lastly, the majority’s characterization of this incident as an “altercation” is unsupported by the record. Rather, the only possible “altercation” occurred at the end of this schoolyard chase when one student jumped on another. As aforesaid, this “sudden and unexpected prank” (Tomlinson v Board of Educ. of City of Elmira, 183 AD2d 1023, 1024) could not have been prevented regardless of the level of supervision.
Accordingly, we would reverse and grant summary judgment to defendant.
Peters, J., concurs. Ordered that the order is affirmed, with costs.